OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for reasons stated by Justice Richard J. Cardamone at the Appellate Division (72 AD2d 445).
We note, however, that we have no occasion to consider whether that portion of the city’s ordinance which establishes an equitable claim for a tax refund on behalf of all taxpayers within the city, considered separately, would constitute an unconstitutional gift (see NY Const, art VIII, § 1). Inasmuch as the local legislature obviously intended the ordinance to operate only as an integrated unit, we cannot say that the section which creates the equitable claims should be given effect notwithstanding the patent invalidity of the other sections of the ordinance (see McKinney’s Cons Laws of NY, Book 1, Statutes, § 150).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.